Citation Nr: 1400316	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for left tibia fracture residuals, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to November 1965 and had subsequent Reserve and National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2008, the RO increased the rating for the Veteran's left tibia fracture residuals to 10 percent, and the Veteran has continued to seek a higher rating for this disability.  In August 2009, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with bilateral hearing loss disability and tinnitus and claims that they are related to in-service noise exposure.  He testified during the Board hearing that while serving aboard Navy ships he experienced hearing loss after being in close proximity to large guns.  He also testified that he noticed the tinnitus after a flight while on Reserve service, which he was told had caused a punctured eardrum.  The Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that entitlement to service connection could be warranted for a disease or injury during Reserve service if such service included active duty training (ACDUTRA) or inactive duty training (INACDUTRA). See 38 U.S.C.A. §§ 101(24), 106 (West 2002).  The Veteran also contended in his July 2010 substantive appeal (VA Form 9) that his tinnitus was due to his in-service noise exposure.  

A May 1979 Reserve periodic examination report and treatment note indicate that the Veteran had mild left ear block following a flight in a C-130 and a recheck showed normal NCNS (no complications no sequelae).  A document in the claims file entitled Point Credit Summary indicates that this may have been during a period of ACDUTRA or INACDUTRA.

The Veteran was afforded an August 2009 VA examination as to whether he had hearing loss disability and/or tinnitus related to service.  The audiologist who conducted the examination noted that a 1976 Reserve examination indicated no hearing loss disability and that mild hearing loss was first noted on a 1983 Reserve examination.  The audiologist noted that the Veteran gave a positive history of noise exposure while serving aboard ship in the Navy.  After examining the Veteran, the audiologist noted the lack of diagnosis of hearing loss prior to 1983 and that the "Veteran also denies a history of significant military noise exposure."  The audiologist concluded that, "considering the Veteran's age and history, hearing loss as recorded previously is possibly related to presbycusis.  Therefore, hearing loss and tinnitus are less likely as not related to his military service."

The audiologist's opinion is inadequate for two reasons.  First, there is an inconsistency between the audiologist's statement that the Veteran gave a positive history of noise exposure and his statement that the Veteran denied a significant history of military noise exposure.  Second, the audiologist did not give a rationale with regard to his conclusion as to the etiology of the tinnitus and did not address the notation of left ear block in the Reserve medical records or the Veteran's contention that his tinnitus began following a punctured eardrum on a flight during his Reserve service.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion obtained in connection with the service connection claims is inadequate, a new opinion must be obtained.

As to the increased rating claim, the Veteran wrote in his July 2010 substantive appeal that his VA physician told him after reviewing X-rays of his right leg that he would need to see an orthopedist for further evaluation.  The Veteran indicated that his left tibia disability had worsened and requested a new examination.  As the last examination of the left tibia was in July 2009, the Board will grant the Veteran's request for a new VA examination as to the severity of his left tibia disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (record inadequate and contemporaneous examination needed when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability).  The Veteran also reported ongoing VA treatment, and any outstanding VA treatment records should thus be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain an opinion from a VA audiologist.  The claims file must be sent to the audiologist for review.

The audiologist should provide separate opinions as to the etiology of the Veteran's bilateral hearing loss disability and his tinnitus, indicating whether each is as least as likely as not (50 percent probability or more) related to his active military service or to the flight during which the Veteran sustained what he described as a punctured eardrum and the Reserve treatment records indicate was left ear mild ear block.

A complete rationale should accompany each opinion provided.

The audiologist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  Schedule the Veteran for a VA examination to determine the severity of his left tibia fracture residuals.

The examiner should specifically characterize the degree of impairment of the tibia and/or fibula.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  The examiner should also indicate whether there is nonunion with loose motion requiring a brace.  Any other abnormality of the knee or leg residual to the left tibia fracture should be noted.  Any necessary diagnostic tests should be completed.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by the left tibia fracture residuals.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing los disability and tinnitus and an increased rating for left tibia fracture residuals.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

